UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4918
NORTIRA PETITFRERE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                            (CR-99-369)

                      Submitted: May 23, 2002

                      Decided: June 21, 2002

      Before TRAXLER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Lionel S. Lofton, LOFTON & LOFTON, P.C., Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Sean Kittrell, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.
2                    UNITED STATES v. PETITFRERE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nortira Petitfrere pleaded guilty to one count of conspiracy in vio-
lation of 21 U.S.C.A. § 846 (West 1999 and Supp. 2001). The district
court sentenced him to 97 months imprisonment. On appeal, Petitfrere
argues his sentencing was flawed in four respects. He first claims the
court erred in enhancing his offense level under U.S. Sentencing
Guideline § 3C1.1 for obstruction of justice. We review a district
court’s finding of fact that a defendant engaged in conduct that
obstructed justice for clear error. See United States v. Self, 132 F.3d
1039, 1041 (4th Cir. 1997). We find that the court correctly concluded
that Petitfrere made false statements that obstructed the investigation
of the scope of his own relevant conduct as well as obstructing the
investigation of other potential co-conspirators.

   Next, Petitfrere objects to the court’s refusal to lower his offense
level for acceptance of responsibility. We review the district court’s
determination that a defendant does not warrant credit for acceptance
of responsibility for clear error. See United States v. White, 875 F.2d
427, 431 (4th Cir. 1989). Given the finding that Petitfrere obstructed
justice by refusing to admit to the entire extent of his relevant con-
duct, we find the district court did not clearly err in refusing to lower
Petitfrere’s offense level of acceptance of responsibility.

   Petitfrere also challenges the court’s enhancement of his offense
level under USSG § 2D1.1(b)(1) based on his possession of a firearm
during his offense. A finding that a defendant’s offense level should
be increased under USSG § 2D1.1(b)(1) is reviewed for clear error.
See United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).
We find the district court correctly determined that it was not "clearly
improbable that the weapon was connected with the offense." USSG
§ 2D1.1(b)(1), comment. (n.3).
                     UNITED STATES v. PETITFRERE                     3
   Finally, Petitfrere claims he should have received a sentence reduc-
tion under the "safety valve" provision of USSG § 5C1.2. Based on
our rulings above, we find that Petitfrere does not meet the criteria
necessary to warrant a sentence reduction under § 5C1.2.

  Accordingly we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED